NOTE: This order is nonprecedential
United States Cou1“c of AppeaIs
for the FederaI Circuit
KURT CHADWELL,
Petiti0ner, _
V.
MERIT SYSTEMS PROTECTION BOARD,
Respondent,
AND
OFFICE OF PERSONNEL MANAGEMENT, `
Intervenor.
2011-3174
Petiti0n for review of the Merit SyStemS Pr0tection
B0ard in case no. DA30OA090680-I-1.
ON MOTION
ORDER
Kurt Chadwe11 moves without opposition for a 15-day
extension of time, until Decernber 27, 2011, to file his
initial brief,

CHADWELL v. MSPB 2
Upon consideration thereof
IT ls ORDERED THAT:
The motion is granted No further extensions should
be anticipate-d.
F'0R THE CoURT
 1 9  /s/ Jan H0rba1§[
Date J an H0rba1y
C1erk
cc: Kurt ChadWel1
Jeffrey A. Gauger, Esq.
MattheW F. Scar1ato, Esq.
FlLE
s2 1 §
U.3. COURT OF A EALS FOR
TH€ FEDERAL C!RCUlT
D£C 19Z011
.|ANHORBN.Y
0LERK